                                  1

                                  2

                                  3

                                  4                                 UNITED STATES DISTRICT COURT

                                  5                                NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      THERESA TEUMA,
                                                                                       Case No. 18-cv-06561-PJH
                                  8                   Plaintiff,

                                  9             v.                                     ORDER REMANDING ACTION
                                  10     MARVIN LUMBER AND CEDAR                       Re: Dkt. No. 13
                                         COMPANY, et al.,
                                  11
                                                      Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14         Plaintiff Theresa Teuma’s motion to remand came on for hearing before this court

                                  15   on January 2, 2019. Plaintiff appeared through her counsel, Timothy McInerney.

                                  16   Defendant Marvin Lumber and Cedar Company (“Marvin”) appeared through its counsel,

                                  17   James Ficenec. Having read the papers filed by the parties and carefully considered

                                  18   their arguments and the relevant legal authority, and good cause appearing, the court

                                  19   hereby GRANTS plaintiff’s motion and REMANDS the action, for the following reasons.

                                  20                                        BACKGROUND

                                  21         Teuma is a citizen of California. Marvin is a Minnesota corporation with its

                                  22   principal place of business in Minnesota. Defendant Building Material Distributions, Inc.

                                  23   (“BMD”) is a California corporation with its principal place of business in Sacramento,

                                  24   California. On May 4, 2018, Teuma filed a complaint against Marvin, BMD, and Does 1

                                  25   through 10 in Sonoma County Superior Court. Compl., Dkt. 1, Ex. 1. The complaint

                                  26   alleges a breach of contract cause of action based on Marvin and BMD allegedly not

                                  27   complying with the terms of a settlement agreement that the parties had previously

                                  28   entered into. Compl. ¶¶ 13–15. Specifically, plaintiff alleges that defendants agreed to
                                  1    provide new windows and doors for her home construction project under the terms of a

                                  2    settlement agreement, but they never did so. Id. ¶¶ 7–8, 13.

                                  3          The origins of this dispute trace to an action filed in Sonoma County Superior

                                  4    Court on June 29, 2007. Teuma filed an action against certain contractors involved in the

                                  5    construction of her residence. Marvin and BMD were defendants in that action. Marvin

                                  6    was the manufacturer of the windows and doors in Teuma’s home, and BMD sold and

                                  7    supplied Marvin’s products to Teuma. In July 2012, a trial commenced against Marvin

                                  8    and BMD, among others.

                                  9          On July 20, 2012, during a break on the second day of trial, Teuma, her legal

                                  10   counsel Tim McInerney, and Marvin and BMD's legal counsel, Michael Obermueller and

                                  11   James Ficenec, met in a conference room at the courthouse to settle the case.

                                  12   Obermueller Decl., Dkt. 14-1 ¶ 5. An agreement was reached, although the parties
Northern District of California
 United States District Court




                                  13   dispute the terms of the oral settlement agreement.

                                  14         On July 23, 2012, Marvin filed a motion for determination of good faith settlement.

                                  15   The motion was supported by a declaration from Marvin and BMD’s counsel, James

                                  16   Ficenec (the “Ficenec Decl.”). Dkt. 1, Ex. 3. The Ficenec Declaration purports to

                                  17   describe the terms of the settlement, although the parties dispute whether it contains all

                                  18   material terms. The declaration provides, in relevant part:

                                  19
                                                    7.     Since the commencement of jury selection, counsel for
                                  20                Marvin/BMD and plaintiffs’ counsel pursued renewed
                                                    settlement discussions, speaking almost daily until an
                                  21                agreement was reached during the morning break at trial on
                                                    Friday July 20, 2012. The terms agreed to are:
                                  22
                                                    a.     Marvin shall provide plaintiffs with new Marvin product
                                  23                       to replace the existing Marvin product, with certain
                                                           upgrades (simulated divided light bars installed within
                                  24                       the insulated glass units and screens for the operable
                                                           windows) and Marvin shall pay to plaintiffs $25,000. The
                                  25                       retail list price of the replacement product is
                                                           $243,237.00. The replacement product will come with
                                  26                       the standard written limited warranty that is included in
                                                           the retail list price of the product.
                                  27
                                                    b.     In exchange for the consideration identified above,
                                  28                       plaintiffs will provide a Section 1542 release of any and
                                                                                    2
                                                             all past, present and future claims (except for claim
                                  1                          under the written limited warranty provided with the new
                                                             products. [sic]
                                  2
                                                     The settlement is contingent upon an order from the Court
                                  3                  finding that the settlement to be [sic] in good faith pursuant to
                                                     California Code Civ. Proc. § 877.6. Neither Marvin nor BMD
                                  4                  are assigning any indemnity rights to plaintiffs.
                                  5    Ficenec Decl. at 2–3.

                                  6           On July 25, 2012, the trial court entered an order determining “the settlement

                                  7    between plaintiffs, on the one hand, and Marvin Lumber and Cedar Company and BMD,

                                  8    Inc., on the other” was in good faith. McInerney Decl., Dkt. 13-1 (“McInerney Decl.”),

                                  9    Ex. 1 at 2. Afterwards, Teuma did not pursue Marvin or BMD at the trial, and the cross-

                                  10   complaints by the remaining defendants against Marvin and BMD were dismissed. The

                                  11   parties continued to discuss the terms of the settlement agreement.

                                  12          On July 1, 2016, Teuma moved to enforce the settlement under Cal. Civ. Proc.
Northern District of California
 United States District Court




                                  13   § 644.6 (which allows courts to retain jurisdiction to enforce settlement agreements)

                                  14   based on the terms set forth in the Ficenec Declaration. Defendants argued that the

                                  15   Ficenec Declaration did not set forth all of the terms of the settlement agreement.

                                  16   McInerney Decl., Ex. 2 ¶¶ 3–8. They argued that the earlier declaration identified “the

                                  17   material financial terms” but did not attempt to list every term of the parties’ oral

                                  18   agreement. Id. ¶ 4.

                                  19          On August 22, 2016, the court granted Teuma’s motion to enforce the settlement.

                                  20   Second McInerney Decl., Dkt. 15-1, Ex. 7. On October 21, 2016, Teuma appealed the

                                  21   order, arguing that the order did not reflect the settlement agreement of the parties. See

                                  22   id., Ex. 8. Marvin and BMD appealed on November 15, 2016, arguing that the trial court

                                  23   did not have jurisdiction to enforce the settlement agreement under Cal. Civ. Proc. Code

                                  24   § 644.6.

                                  25          On May 4, 2018, Teuma filed this action in Sonoma County Superior Court.

                                  26          On May 24, 2018, the California Court of Appeal found that the trial court did not

                                  27   have jurisdiction to enforce the settlement agreement “because none of the settling

                                  28   parties had agreed to the settlement either orally in court or in a signed writing, as the
                                                                                      3
                                  1    statute requires.” Teuma v. Marvin Lumber & Cedar Co., No. A149733, 2018 WL

                                  2    2356286, at *1 (Cal. Ct. App. May 24, 2018).

                                  3             After being served with Teuma's complaint, Marvin's counsel asked Teuma's

                                  4    counsel to explain Teuma’s claim against BMD. Obermueller Decl., Dkt. 14-1, Ex. C.

                                  5    Marvin's counsel responded that his position depended upon the exact terms of the

                                  6    settlement agreement, which were in dispute. Id.

                                  7             On October 26, 2018, after that conversation, Marvin filed a notice of removal,

                                  8    arguing that Teuma has no possible claim against BMD and that BMD was fraudulently

                                  9    joined for the purposes of this court’s diversity jurisdiction. Dkt. 1. On November 27,

                                  10   2018, plaintiff filed a motion to remand. Dkt. 13.

                                  11                                           DISCUSSION

                                  12   A.       Legal Standard
Northern District of California
 United States District Court




                                  13            Removal jurisdiction is based entirely on federal statutory authority. See 28

                                  14   U.S.C. §§ 1441–55. A defendant may remove “any civil action brought in a State court of

                                  15   which the district courts . . . have original jurisdiction.” 28 U.S.C. § 1441(a). Under 28

                                  16   U.S.C. § 1332(a)(1), federal courts have original jurisdiction over civil actions “where the

                                  17   matter in controversy exceeds the sum or value of $75,000 . . . and is between . . .

                                  18   citizens of different States.” 28 U.S.C. § 1332.

                                  19            “Diversity removal requires complete diversity, meaning that each plaintiff must be

                                  20   of a different citizenship from each defendant.” Grancare, LLC v. Thrower by & through

                                  21   Mills, 889 F.3d 543, 548 (9th Cir. 2018). “In determining whether there is complete

                                  22   diversity, district courts may disregard the citizenship of a non-diverse defendant who has

                                  23   been fraudulently joined.” Id. Such fraudulently-joined defendants who destroy diversity

                                  24   do not defeat removal. McCabe v. Gen. Foods Corp., 811 F.2d 1336, 1339 (9th Cir.

                                  25   1987).

                                  26            The Ninth Circuit has recently clarified the requirements for a defendant to

                                  27   establish fraudulent joinder:

                                  28
                                                                                      4
                                                     There are two ways to establish fraudulent joinder: “(1) actual
                                  1                  fraud in the pleading of jurisdictional facts, or (2) inability of the
                                                     plaintiff to establish a cause of action against the non-diverse
                                  2                  party in state court.” Hunter v. Philip Morris USA, 582 F.3d
                                                     1039, 1044 (9th Cir. 2009) (quoting Smallwood v. Illinois Cent.
                                  3                  RR. Co., 385 F.3d 568, 573 (5th Cir. 2004)). Fraudulent joinder
                                                     is established the second way if a defendant shows that an
                                  4                  “individual[ ] joined in the action cannot be liable on any theory.”
                                                     Ritchey v. Upjohn Drug Co., 139 F.3d 1313, 1318 (9th Cir.
                                  5                  1998). But “if there is a possibility that a state court would find
                                                     that the complaint states a cause of action against any of the
                                  6                  resident defendants, the federal court must find that the joinder
                                                     was proper and remand the case to the state court.” Hunter,
                                  7                  582 F.3d at 1046 (quoting Tillman v. R.J. Reynolds Tobacco,
                                                     340 F.3d 1277, 1279 (11th Cir. 2003) (per curiam)) (emphasis
                                  8                  added). A defendant invoking federal court diversity jurisdiction
                                                     on the basis of fraudulent joinder bears a “heavy burden” since
                                  9                  there is a “general presumption against [finding] fraudulent
                                                     joinder.” Id. (citations omitted).
                                  10

                                  11   Grancare, 889 F.3d at 548.

                                  12          “[A] federal court must find that a defendant was properly joined and remand the
Northern District of California
 United States District Court




                                  13   case to state court if there is a ‘possibility that a state court would find that the complaint

                                  14   states a cause of action against any of the [non-diverse] defendants.’” Id. at 549 (quoting

                                  15   Hunter, 582 F.3d at 1046) (alteration in original). As such, “the test for fraudulent joinder

                                  16   and for failure to state a claim under Rule 12(b)(6) are not equivalent. A claim against a

                                  17   defendant may fail under Rule 12(b)(6), but that defendant has not necessarily been

                                  18   fraudulently joined.” Id. (“A standard that equates fraudulent joinder with Rule 12(b)(6)

                                  19   conflates a jurisdictional inquiry with an adjudication on the merits.”). Any “deficiencies in

                                  20   the complaint” that “go to the sufficiency of the complaint, rather than to the possible

                                  21   viability of the [plaintiffs’] claims”—for example that plaintiffs “did not plead their claims

                                  22   with sufficient particularity” or “sufficiently allege” a claim—“do not establish fraudulent

                                  23   joinder.” Id. at 551–52.

                                  24          “The relative stringency of the [fraudulent joinder] standard accords with the

                                  25   presumption against removal jurisdiction, under which we ‘strictly construe the removal

                                  26   statute,’ and reject federal jurisdiction ‘if there is any doubt as to the right of removal in

                                  27   the first instance.’” Id. at 550 (quoting Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir.

                                  28   1992)); accord Moore–Thomas v. Alaska Airlines, Inc., 553 F.3d 1241, 1244 (9th Cir.
                                                                                       5
                                  1    2009) (“The removal statute is strictly construed, and any doubt about the right of

                                  2    removal requires resolution in favor of remand.”). “The presumption against removal

                                  3    means that ‘the defendant always has the burden of establishing that removal is proper.’”

                                  4    Moore–Thomas, 553 F.3d at 1244 (quoting Gaus, 980 F.2d at 566); see also Sanchez v.

                                  5    Monumental Life Ins. Co., 102 F.3d 398, 403-04 (9th Cir. 1996) (strong presumption in

                                  6    favor of remand).

                                  7            Reflecting the heavy burden of showing fraudulent joinder, the Ninth Circuit has

                                  8    “upheld rulings of fraudulent joinder where a defendant demonstrates that a plaintiff is

                                  9    barred by the statute of limitations from bringing claims against that defendant,” where a

                                  10   “defendant’s conduct was privileged under state law,” and where a “plaintiff’s claims

                                  11   against [an] alleged sham defendant were all predicated on a contract to which the

                                  12   defendant was not a party[.]” Grancare, 889 F.3d at 548.
Northern District of California
 United States District Court




                                  13           “[T]he party seeking removal is entitled to present additional facts that

                                  14   demonstrate that a defendant has been fraudulently joined” outside of the complaint. Id.

                                  15   at 549. However, “in many cases, the complaint will be the most helpful guide in

                                  16   determining whether a defendant has been fraudulently joined.” Id. (citation omitted).

                                  17           If a defendant has improperly removed a case over which the federal court lacks

                                  18   diversity jurisdiction, the federal court must remand the case to state court. See 28

                                  19   U.S.C. § 1447(c).

                                  20   B.      Analysis

                                  21           Marvin argues that the statute of limitations has run on the oral settlement

                                  22   agreement between the parties and that plaintiff cannot state a claim under the written

                                  23   settlement agreement against BMD because it does not contain any obligation that BMD

                                  24   must fulfill.

                                  25           As an initial matter, the court notes that the parties dispute whether there is an

                                  26   enforceable oral settlement agreement or an enforceable written settlement agreement.

                                  27   Under the fraudulent joinder analysis, this court finds that there is a possibility that a state

                                  28   court would found that the complaint states a cause of action based on an oral settlement
                                                                                      6
                                  1    agreement formed on July 20, 2012 between Teuma, Marvin, and BMD. The court need

                                  2    not reach Marvin’s arguments about the written settlement agreement.

                                  3             1.     Whether the Statute of Limitations Has Expired

                                  4             For a breach of contract action based on an oral contract, California Civil

                                  5    Procedure Code § 339 provides that a two-year statute of limitations applies. “A cause of

                                  6    action for breach of contract accrues at the time of breach, which then starts the

                                  7    limitations period running.” Cochran v. Cochran, 56 Cal. App. 4th 1115, 1120 (1997).

                                  8    “Unless a contract contains an unconditional promise to perform at a fixed time, a

                                  9    demand is usually necessary in order to give the promissor an opportunity to perform”

                                  10   before the promisor is in breach. Drake v. Martin, 30 Cal. App. 4th 984, 998–99 (1994)

                                  11   (internal quotation marks omitted). California law requires that a party should make the

                                  12   demand within a “reasonable time,” and the statute will commence to run after that time
Northern District of California
 United States District Court




                                  13   has elapsed. 3 Witkin, Cal. Proc. 5th Actions § 532 (2008). “[I]n the absence of peculiar

                                  14   circumstances, a period equal to that of the statute of limitations is reasonable.” 3 Witkin,

                                  15   Cal. Proc. 5th Actions § 533.

                                  16            So, when a contract fails to specify the time for performance of the promised act

                                  17   with particularity and there is no demand for performance, the two-year statute of

                                  18   limitations for an oral contract begins running two years after its formation. “Under this

                                  19   theory the plaintiff has at most a double statutory period (4 plus 4 years on written

                                  20   contracts, 2 plus 2 years on unwritten obligations).” Id.

                                  21            The parties reached an oral settlement agreement on July 20, 2012. Without a

                                  22   demand, the cause of action would accrue (and the statute of limitations would begin

                                  23   running) two years later, on July 20, 2014. The statute of limitations would expire two

                                  24   years after that, on July 20, 2016—before this action was filed on May 4, 2018.1 Absent

                                  25   tolling or estoppel, plaintiff’s action based on an oral contract would be plainly barred by

                                  26   the statute of limitations.

                                  27

                                  28   1
                                           Defendant reaches the same conclusions. See Opp., Dkt. 14 at 7–9.
                                                                                  7
                                  1           But plaintiff argues that the statute of limitations has been equitably tolled. The

                                  2    equitable tolling doctrine tolls statutes of limitations “when defendants would not be

                                  3    prejudiced and plaintiffs, who had several legal remedies, pursued one such remedy

                                  4    reasonably and in good faith.” Tarkington v. California Unemployment Ins. Appeals Bd.,

                                  5    172 Cal. 4th 1494, 1503 (2009). It is a judge-made doctrine which operates

                                  6    independently of the Code of Civil Procedure “to suspend or extend a statute of

                                  7    limitations as necessary to ensure fundamental practicality and fairness.” Id.; McDonald

                                  8    v. Antelope Valley Comm. College Dist., 45 Cal. 4th 88, 100 (2008) (equitable tolling

                                  9    “eases the pressure on parties concurrently to seek redress in two separate forums with

                                  10   the attendant danger of conflicting decisions on the same issue . . . . [Also], tolling

                                  11   benefits the court system by reducing the costs associated with a duplicative filing

                                  12   requirement, in many instances rendering later court proceedings either easier and
Northern District of California
 United States District Court




                                  13   cheaper to resolve or wholly unnecessary.”) (internal quotation marks omitted).

                                  14          Courts consider three factors in determining whether the statute of limitations is

                                  15   equitably tolled: (1) timely notice, (2) lack of prejudice to defendant, and (3) reasonable

                                  16   and good faith conduct on plaintiff's part. Addison v. State of Calif., 21 Cal. 3d 313, 319

                                  17   (1978).

                                  18          First, with respect to timely notice, the court considers whether the first claim was

                                  19   filed within the limitations period against the same defendant who is being sued on the

                                  20   second claim. Tarkington, 172 Cal. 4th at 1503–04. Plaintiff filed a motion in state court

                                  21   to enforce the settlement agreement on July 1, 2016 (the first claim). McInerney Decl.

                                  22   ¶ 7. That motion was granted on August 22, 2016. As explained above and as Marvin

                                  23   concedes, it is possible that a state court would find that the first claim was filed before

                                  24   the limitations period expired on July 20, 2016.

                                  25          Second, the court considers whether defendant was prejudiced in its ability to

                                  26   gather evidence to defend against the second claim (or, stated otherwise, whether the

                                  27   facts of the two claims are so similar that defendant's investigation of the first claim would

                                  28   put it in a position to fairly defend the second). Tarkington, 172 Cal. App. 4th at 1504.
                                                                                      8
                                  1    Plaintiff’s allegations here are that the defendants breached the same agreement that

                                  2    was at issue in the first claim. Given the near unity of the two claims, this factor is

                                  3    satisfied. See id. (“So long as the two claims are based on essentially the same set of

                                  4    facts timely investigation of the first claim should put the defendant in position to

                                  5    appropriately defend the second.”).

                                  6           Third, the court considers whether plaintiff acted reasonably and in good faith in

                                  7    filing the second claim. “The third requirement of good faith and reasonable conduct may

                                  8    turn on whether a plaintiff delayed filing the second claim until the statute on that claim

                                  9    had nearly run, or whether the plaintiff took affirmative action which misled the defendant

                                  10   into believing the plaintiff was foregoing his second claim.” Id. at 1505. Plaintiff’s original

                                  11   claim was decided mostly in her favor and was then appealed. Plaintiff filed this action

                                  12   while the appeal was pending. The Court of Appeal then reversed the trial court’s ruling
Northern District of California
 United States District Court




                                  13   in the first action. The timeline indicates that Teuma filed this action in good faith.

                                  14          Under the fraudulent joinder standard this court need only determine that it is

                                  15   possible that the state court would find the above analysis to be accurate, such that

                                  16   plaintiff could state her breach of contract claim against BMD based on their oral contract.

                                  17   Given the above, it is possible that a California court would find that plaintiff’s breach of

                                  18   contract claim was equitably tolled from July 1, 2016 to May 24, 2018. Plaintiff filed her

                                  19   complaint in this action on May 4, 2018, within the tolled statute of limitations.

                                  20          As such, it is possible that a California court would find that plaintiff states a cause

                                  21   of action based on Teuma’s oral settlement agreement with both Marvin and BMD that is

                                  22   not barred by the statute of limitations. The parties dispute the terms of that oral

                                  23   agreement. BMD is therefore not fraudulently joined. Because plaintiff and BMD are

                                  24   both citizens of California, this court lacks diversity jurisdiction over the action.

                                  25          2.     Whether Teuma Should Be Awarded Costs and Fees

                                  26          “An order remanding the case may require payment of just costs and any actual

                                  27   expenses, including attorney fees, incurred as a result of the removal.” 28 U.S.C.

                                  28   § 1447(c). “Absent unusual circumstances, courts may award attorney's fees under
                                                                                       9
                                  1    § 1447(c) only where the removing party lacked an objectively reasonable basis for

                                  2    seeking removal. Conversely, when an objectively reasonable basis exists, fees should

                                  3    be denied.” Martin v. Franklin Capital Corp., 546 U.S. 132, 141 (2005). When a court

                                  4    exercises its discretion and awards fees, “its reasons for departing from the general rule

                                  5    should be ‘faithful to the purposes’ of awarding fees under § 1447(c).” Id. The purposes

                                  6    of awarding fees under § 1447(c) are “to deter removals sought for the purpose of

                                  7    prolonging litigation and imposing costs on the opposing party[.]” Id. at 140.

                                  8           Defendant’s counsel has provided a declaration to this court explaining his

                                  9    communications with plaintiff’s counsel during which he sought the basis of plaintiff’s

                                  10   claim against BMD. Although plaintiff’s counsel was under no obligation to explain his

                                  11   litigation strategy, his response supports a finding that there was an objectively-

                                  12   reasonable basis for Marvin’s fraudulent joinder motion. As such, the type of “unusual
Northern District of California
 United States District Court




                                  13   circumstances” in which fees may be awarded are not present.

                                  14                                            CONCLUSION

                                  15          For the foregoing reasons, the court finds that BMD was not fraudulently joined,

                                  16   and the action therefore lacks complete diversity. Accordingly, the court GRANTS

                                  17   plaintiff’s motion and REMANDS the action to the Sonoma County Superior Court.

                                  18   Plaintiff’s motion for fees is DENIED.

                                  19          IT IS SO ORDERED.

                                  20   Dated: January 7, 2019

                                  21                                                __________________________________
                                                                                    PHYLLIS J. HAMILTON
                                  22                                                United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    10
